Citation Nr: 1338729	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  12-14 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether there is new and material evidence to reopen a claim of entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1978 to March 1981 and from October 1982 to January 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied service connection for hypertension, finding that the Veteran had not submitted new and material evidence to reopen the claim.

In preparing to decide this claim, the Board has reviewed the contents of the Veteran's Virtual VA electronic claims file, as well as the evidence in the physical claims file.

This claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Board finds that additional development is required before the Veteran's claim is decided.

The Veteran has asserted that he had borderline high blood pressure on his enlistment examination, he sought treatment in service for headaches and high blood pressure, and he continues to have high blood pressure.

In February 2012, the Veteran was afforded a VA examination for his hypertension.  At that time, he reported that his blood pressure was slightly elevated but that he did not take any medication while on active service.  He stated that he continued to receive annual medical care after separation from active service and began taking medication in 1993.  On remand, the Veteran's treatment records dated from 1987 to 1993 should be obtained, as well as any more recent records dated since August 2012.

In addition, the Veteran should be afforded an additional VA examination on remand, as set forth below.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete service treatment records, to include all clinical records and separation examinations, dated from March 1978 to March 1981 and from October 1982 to January 1987.  If additional service treatment records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2. Make arrangements to obtain any outstanding private treatment records, especially any relevant records dated from January 1987 through December 1993 and since August 2012.

3. Thereafter, schedule the Veteran for a VA hypertension examination.  The claims file must be made available to, and reviewed by, the examiner.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should consider the blood pressure reading of 130/90 during service in October 1985, as well as the Veteran's statements that he suffered from headaches and elevated blood pressure readings ever since service.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4. Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5. Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


